Citation Nr: 1450897	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  06-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992, to include service in Southwest Asia from August 1990 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied service connection for depression, to include insomnia and memory loss.  In May 2006, the Veteran filed a notice of disagreement.  In July 2006, a statement of the case (SOC) was issued.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.

In February 2008, the Veteran and his friend, A. W., testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In August 2008, the Board remanded to the Agency of Original Jurisdiction (AOJ), the claim on appeal (as well as claims for service connection for a skin disability/skin problems; a stomach condition/gastrointestinal symptoms, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; and headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117), for additional development.  After accomplishing further action, the RO continued to deny the claim (as reflected in a November 2009 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

In June 2010, the Board denied claims for service connection for a skin disability/skin problems and for a stomach condition/gastrointestinal symptoms, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Board again remanded the claim for service connection for psychiatric disability/psychiatric problems, to include insomnia and memory loss.  The Board also remanded a claim for service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

After accomplishing further action, the AOJ granted service connection for cluster headaches, representing a full grant of that benefit sought.  In a May 2011 SSOC, the AOJ continued to deny service connection for psychiatric disability/psychiatric problems, to include insomnia and memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and returned the matter to the Board for further consideration. 

In December 2011, the Board denied service connection for a psychiatric disability/psychiatric problems, to include insomnia and memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

In April 2013, in light of points raised in the joint motion, the Board bifurcated the issue previously considered, and characterized the appeal as encompassing two matters (1) entitlement to service connection for insomnia and memory loss, as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and (2) entitlement to service connection for psychiatric disability.  The Board denied the first matter and remanded the second matter for additional development.  In a May 2013 SSOC, after accomplishing some of the requested actions, the AOJ continued to deny the claim and returned this matter to the Board for further appellate consideration.

In June 2013, the Board again remanded the matter remaining on appeal for further development.  The OJ again accomplished some of the requested actions, continued to deny the claim (as reflected in a February 2014 SSOC), and returned the matter to the Board for additional consideration.  Again, in April 2014, the Board remanded this matter for further development.  The AOJ again accomplished some of the requested actions, continued to deny the claim (as reflected in the August 2014 SSOC), and returned the matter to the Board for additional consideration.  

The Board notes that the Veteran's paper claims file has been scanned in to the Veterans Benefits Management System (VBMS) electronic claims processing system, and that the entire file is now paperless.  The Veteran also has a paperless, electronic file in Virtual VA.  The documents in Virtual VA are duplicative of those in VBMS.  

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, a review of the record reveals that additional AOJ action on this claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As previously noted in prior remands, the Board, again, emphasizes that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Also, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the April 2014 remand, the Board directed that the Veteran undergo a new VA examination.  In order to give the Veteran the benefit of the doubt, the Board directed that the examiner consider (1) the Veteran's June 1992 in-service report of medical history (prior to his September 1992 discharge) as an indication of a report of trouble sleeping (where the Veteran checked the box for trouble sleeping, then appeared to change his answer), (2) the Veteran's lay reports of chronicity of symptoms since service, and (3) the Board directed that the examiner discuss all psychiatric diagnoses, specifically including dyssomnia and major depressive disorder.  For the following reasons, the Board finds that the June 2014 VA examination report is inadequate. As explained below, there remain questions as to (1) the validity of any diagnosis/es of acquired psychiatric disorder(s) of record; and, if valid, (2) the relationship, if any, between each such diagnosis and either the Veteran's military service.  In this regard, the Board notes that, while the clinician who conducted the June 2014 VA examination addressed the current diagnosis of the unspecified insomnia disorder, she did not address the other psychiatric diagnoses rendered shortly prior to, or during the pendency of, the January 2005 claim for service connection on appeal.

Specifically, the examiner did not discuss the diagnoses of record including dyssomnia, major depressive disorder and posttraumatic stress disorder (PTSD).  At the very least, the June 2014 VA examiner should have discussed whether these diagnoses were valid diagnoses.  Any such valid diagnosis could constitute a current disability for purposes of service connection, even if resolved at the time of the June 2014 VA examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim).

Further, it appears that the June 2014 VA opinion may be based on incorrect facts.  First, the examiner checked a box indicating that the Veteran's psychiatric disability did not require continuous medication.  This is false as the treatment records demonstrate that he takes medication every night for insomnia.  Second, in the examiner's rationale for her negative nexus opinion, the examiner discussed psychiatric treatment that occurred in 2005 and then indicated that the Veteran denied follow up treatment and that treatment records do not show follow-up treatment.  It is unclear whether the examiner reviewed the private psychiatric treatment records which showed follow up treatment on a regular basis from 2005-2007 and VA treatment records dated in 2008-2009 which indicate follow-up psychiatric treatment.  Further, the examiner failed to discuss the Veteran's lay statements regarding chronicity of symptomatology.  

As the June 2014 VA examiner did not explicitly consider and discuss all pertinent medical evidence of record, the Veteran's assertions as to continuity of symptoms, or provide an adequate rationale, the Board finds that the opinion rendered is inadequate, and that further examination of the Veteran (preferably, by a psychiatrist or psychologist who has not previously examined him) and medical opinion-based on full review of the record and supported by a stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.  

Since the last Board remand, the AOJ has obtained VA records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from November 2013 to June 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from June 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  Additionally, the AOJ should obtain the report of a September 3, 2009 compensation and pension examination for mental health disorders.  In the CAPRI records currently on file, the date and title of the evaluation is listed however, the body of the report states "you may not view this completed C&P mental disorders." The Board acknowledges that a separate mental health note, dated the same day, is of record and visible; however, given that the record identified as "C&P Mental Health Disorders" contains a different author's name, further inquiry should be made to determine whether there is another relevant mental health record outstanding.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal. explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

In the April 2014 remand, the Board directed that the AOJ specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records, to include from Dr. D.T. Toledo.  In response, the Veteran wrote Dr. Toledo's name on an authorization and consent form but did not include an address for Dr. Toledo.  No records were sought from the private physician, ostensibly because the form was incomplete.  However, there is no indication that the Veteran was informed that the form was incomplete, or that he was offered an opportunity to correct the incomplete form.  Therefore, the Veteran should be given another opportunity to have records obtained from Dr. D.T. Toledo.  The AOJ should explain to the Veteran that he needs to fully complete the authorization and consent form, to include the address for Dr. Toledo, if he would like for VA to obtain any additional treatment records for him. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The identification of specific actions requested on remand; however, does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  As such, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from June 2014.  Also obtain and associate with the file, the report of the September 3, 2009 compensation and pension mental health disorders examination.  If it is determined that the report is not a separate document from the September 3, 2009 mental health note, such should be clearly stated.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for psychiatric disability that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records, to include from Dr. D.G. Toledo, and that he provide the complete address for Dr. Toledo and any other identified private treatment provider.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo further VA examination (preferably, by a psychiatrist or psychologist who has not previously examined him), for an opinion addressing the etiology of all current psychiatric disability(ies).  

The contents of the Veteran's entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should clearly identify all current psychiatric disability(ies), to include discussion of all psychiatric diagnoses documented in the record during any time pertinent to the January 2005 claim on appeal-to include dyssomnia, major depressive disorder, PTSD, and unspecified insomnia disorder.  For each such diagnosis, the examiner should discuss whether the diagnosis was or is valid (supported by the evidence of record). 

Then, for each such validly diagnosed disorder, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein. 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include: the Veteran's service treatment records (including the June 1992 report of medical history); the prior VA examination reports; private medical records; and the Veteran's assertions regarding the chronicity of his depression, memory loss and insomnia since service, and any other pertinent lay assertions.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for psychiatric disability in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

